Appeal from an order of the County Court of Schenectady County, denying the appellant’s petition for a writ of error coram nobis. The appellant was indicted for the crime of robbery in the first degree on February 10, 1944. The appellant appeared in court with counsel and, with the consent of the district attorney, withdrew his plea of not guilty and pleaded guilty to the lesser crime of robbery in the second degree. The court thereupon stated that it would accept the plea subject to the filing of a written statement of the district attorney, as required by section 342-a of the Code of Criminal Procedure, and set February 17, 1944, as the date for imposition of sentence. The district attorney filed the required statement on February 11. On February 17, the appellant and his counsel again appeared before the court and, upon being asked, pursuant to section 480 of the Code of Criminal Procedure, whether there was any legal cause why judgment and sentence should not be pronounced, both the appellant and his counsel replied in the negative. The appellant was sentenced to an indeterminate term of 7% to 15 years. The appellant’s principal contention upon the application for a writ of error coram nobis was that he had not been given two days between the time of conviction and the time of sentence, pursuant to section 472 of the Code of Criminal Procedure. We find, on the facts stated, that there was substantial compliance with section 472. In any event, the alleged error was one of law, apparent on the face of the record, for which coram nobis will not lie (People v. Sullivan, 3 N Y 2d 200; People v. La Mere, 4 A D 2d 840). Order unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.